DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2021 has been entered.
Status of the Claims
3.	This action is in response to papers filed 28 September 2021 in which claims 1-5, 13, and 19 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous rejections 
not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
4.	Claims 1-14 and 16-19 are under prosecution.
5.	This Office Action includes new rejections necessitated by the amendments.
Claim Interpretation
6.	The claims are subject to the following interpretation:

B.	Claim 2 (upon which claims 3 and 17-18 depend) recites “using a protocol to provide an FFPE lysate solution.”  The open claim language “comprising” and “a protocol” are interpreted as encompassing any additional steps, including transfer to another container, as part of the claimed “protocol.”
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 17 and 18 are each indefinite in the recitation “the sample solution,” which lacks antecedent basis in the previous recitation of “the FFPE cell lysate solution.”

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fabis et al (U.S. Patent Application Publication No. US 2013/0030165 A1, published 31 January 2013) and Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002). 
	Regarding claim 1, Fabis et al teach method of processing a tissue sample, comprising isolating a sample comprising on or more biological cells embedded in a formalin-fixed, paraffin block in the form of obtaining samples of rat liver from an FFPE sample block (paragraph 0103), placing the samples in a lysis mixture (i.e., buffer) to extract nucleic acids, in the form of gDNA, wherein the FFBE sample is incubated at 65oC for 30 minutes in a first incubation period, followed by increasing the incubation temperature to about 85oC for longer than 15 minutes (i.e., 1 hour at 90 oC), followed by stopping of the lysing via precipitation, thereby producing a sample solution comprising one or more nucleic acids (paragraph 0105). 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
In the instant case, it is believed that the samples are in an internal volume of a container because they are vortexed following additions of the precipitating solution (paragraph 0105).  In addition, paragraph 0105 of Fabis et al does not teach transfer of the sample until after vortexing and incubation on ice; thus, the samples are believed to be in the same container.
 It is also noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Thereby” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause, such as that in claim 1, must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).  A “thereby” clause is therefore also interpreted as requiring meaning and purpose to the manipulative steps.
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
It is also noted that the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  See MPEP 2144.05 II.  Thus, the claimed times and temperatures merely represents obvious variants and/or routine optimization of the values of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
	Fabis et al also teach the methods have the added advantage of providing lysates that are gentle enough to minimize chemical or enzymatic degradation of nucleic acids (paragraph 0011).  Thus, Fabis et al teach the known techniques discussed above.
	Fabis et al do not teach dissection with an optical system.
	However, Finkelstein et al methods for processing tissue comprising separating a section from a specimen of fixative treated tissue (Abstract), wherein the tissue is obtained using an optical system, in the form of a dissecting microscope having dark field optics, wherein the sample is transferred to an internal volume of a container (i.e., a tube; paragraph 0066-0068).  The sample is from formalin-fixed, paraffin- embedded tissue (paragraph 0189), and comprises cells (i.e., is a cellular specimen; paragraph 020).   Finkelstein et al teach the cells sample is extracted via lysis to obtain nucleic acids (e.g., DNA; paragraph 0066-0068), which is placed in solution (paragraph 0093), and that the methods have the added advantage of allowing evaluation of important genetic alterations without requiring large quantities of fresh or frozen tissue (paragraph 0158).  Thus, Finkelstein et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Fabis et al and Finkelstein et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage providing lysates that are gentle enough to minimize chemical or enzymatic degradation of nucleic acids as explicitly taught by Fabis et al (paragraph 0011) as well as allowing evaluation of important genetic alterations without requiring large quantities of fresh or frozen tissue as explicitly taught by Finkelstein et al (paragraph 0158).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Fabis et al and Finkelstein et al could have been combined with predictable results because the known techniques of Fabis et al and Finkelstein et al predictably result in steps useful for processing tissue samples to isolate nucleic acids.

12.	Claims 2-3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fabis et al (U.S. Patent Application Publication No. US 2013/0030165 A1, published 31 January 2013).
Regarding claim 2, Fabis et al teach method of processing a tissue sample containing nucleic acids, comprising isolating a sample comprising on or more biological cells embedded in a formalin-fixed, paraffin block in the form of obtaining samples of rat liver from an FFPE sample block (paragraph 0103), placing the samples in a lysis mixture (i.e., buffer) to extract nucleic acids, in the form of gDNA, wherein the FFBE sample is incubated at 65oC for 30 minutes in a first incubation period, thereby producing a sample solution comprising one or more nucleic acids (paragraph 0105).  Any additional incubation period is encompassed y the open claim language “comprising” found in the instant claim.
It is reiterated that the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed, and that the burden is shifted to the applicants to prove that subject matter shown to be in the prior art does not possess the characteristic relied on.
In the instant case, it is believed that the samples are in an internal volume of a container because they are vortexed following additions of the precipitating solution (paragraph 0105).  In addition, paragraph 0105 of Fabis et al does not teach transfer of the sample until after vortexing and incubation on ice; thus, the samples are believed to be in the same container.
 It is also reiterated “whereby” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim, and that a “thereby” clause is interpreted as requiring meaning and purpose to the manipulative steps.
It is further reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, and in particular, when related to differences in temperature, do not support patentability.
Thus, the claimed times and temperatures merely represents obvious variants and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.	
Regarding claim 3, the method of claim 2 is discussed above.  Fabis et al further teach an experiment on the solution, in the form of filtration experiments (i.e., claim 3; paragraph 0082).
Regarding claim 18, the method of claim 3 is discussed above.  It is noted that the phrase “performing a polymerase chain reaction (PCR) assay, experiment, or test” does not necessarily require the experiment or test to be a PCR experiment or PCR test; i.e., any “test” or “experiment” is an alternative to a “PCR assay.”  Thus, the filtration experiments discussed with respect to claim 3 (paragraph 0082) also encompass the subject matter of claim 18.
Alternatively, it is noted that Fabis et al teach PCR assays wherein the whole lysate, including any precipitates, are eluted on a column, followed by a PCR assay (paragraph 0087; see also Example 6).  Thus, it would have been obvious to use the FFPE cell lysate solution in a subsequent PCR assay.
In addition, as noted above, the open claim language “comprising” and “a protocol” are interpreted as encompassing any additional steps, including transfer to another container, as part of the claimed “protocol.”  Thus, any additional steps required to produce a solution for PCR assay are encompassed by the open claim language as part of the “protocol” to produce the sample solution/FFPE cell lysate solution.
13.	Claims 4-9, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fabis et al (U.S. Patent Application Publication No. US 2013/0030165 A1, published 31 January 2013) and Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002) as applied to claim 1 above, and further in view of Hollander (U.S. Patent Application Publication No. US 2013/0053254 A1, published 28 February 2013).
	Regarding claim 4, the method of claim 1 is discussed above in Section 11.
 	Fabis et al teach the methods isolate nucleic acids (Abstract), wherein the nucleic acid is RNA (paragraphs 0015 and 0032); thus, the method prepares an RNA sample solution.
 	While Fabis et al mention DNAse (paragraph 0001), neither Fabis et al nor Finkelstein et al teach addition of DNAse.
However, Hollander teaches a method of processing a sample comprising nucleic acids comprising providing a cells sample having at least one or more cells, in the form of rat liver cells, from an FFPE tissue sample (paragraph 0003), wherein the sample is transferred (i.e., prepared from the FFPE samples) to form a selected sample, which is contacted with a lysis mixture (i.e., an aqueous solution), and is incubated (Example 5). Hollander also teaches adding DNAse to the sample solution (paragraph 0085), and that the methods have the added advantage of aiding in the diagnosis, prognosis, and decisions with respect to diseases and their therapies (Abstract).  Thus, Hollander teaches the known techniques discussed above.
With respect to adding DNAse before stopping, it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Hollander with the teachings Fabis et al and Finkelstein et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of aiding in the diagnosis, prognosis, and decisions with respect to diseases and their therapies as explicitly taught by Hollander (Abstract).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Hollander could have been combined with Fabis et al and Finkelstein et al with predictable results because the known techniques of Hollander predictably result in steps useful for studying nucleic acids.
Regarding claims 5-6 and 8, the method of claim 4 is discussed above.  Hollander teaches the isolated nucleic acid is RNA, which is subjected to reverse transcription and PCR (i.e., RT-PCR; paragraph 0102), thereby producing cDNA from the reverse transcription (i.e., claim 5) and performing a test on the cDNA (i.e., claim 6), in the form of the PCR assay (i.e., claim 8).
In addition, Fabis et al teach PCR of the DNA (paragraph 0064), as do Finkelstein et al (paragraph 0092).  
Regarding claim 7, the method of claim 6 is discussed above.  Hollander teaches RT-PCR is used in combination with sequencing (paragraph 0102); thus, it would have been obvious to sequence the cDNA.
In addition, with respect to claim 7, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of sequencing and RT-PCR is an obvious variant of the steps of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 9, the method of claim 5 is discussed above.  Finkelstein et al teach a washing step prior to PCR amplification (e.g., paragraph 0093) as well as pre-PCR preparation (paragraph 0118), and Hollander teaches isolation and purifying prior to PCR (paragraphs 0100-0102).  Fabis et al also reach purification of the nucleic acids prior to PCR (paragraph 0099).  Thus, it would have been obvious to perform either of these steps prior to the PCR steps of the RT-PCR protocol.  A review of the specification yields no limiting definition of “pre-amplification.”  Thus, either step is interpreted as a “pre-amplification,” and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “per-amplification” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).    
Regarding claim 13, the method of claim 1 is discussed above.  A review of the specification yields no limiting definition of “pre-amplification.”  Finkelstein et al teach a washing step prior to PCR amplification (e.g., paragraph 0093) as well as pre-PCR preparation (paragraph 0118), and Hollander teaches isolation and purifying prior to PCR (paragraphs 0100-0102).  Either step is interpreted as a “pre-amplification,” and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “pre-amplification.”    
	Regarding claim 14, the method of claim 13 is discussed above.  Hollander teaches the nucleic acid obtained is DNA (paragraph 0100) and sequencing the nucleic acids (paragraph 0102).  Finkelstein et al also teach sequencing DNA (paragraph 0023).  Thus, would have been obvious to sequence the DNA.
	Regarding claim 16, the method of claim 14 is discussed above.  Hollander teaches PCR of the DNA (paragraph 0102), as do Finkelstein et al (paragraph 0092). Fabis et al also teach PCR of the DNA (paragraph 0064). 
In addition, with respect to claims 14 and 16, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of sequencing and PCR is an obvious variant of the steps of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
14.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fabis et al (U.S. Patent Application Publication No. US 2013/0030165 A1, published 31 January 2013), Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002), and Hollander (U.S. Patent Application Publication No. US 2013/0053254 A1, published 28 February 2013) as applied to claim 5 above, and further in view of Turk et al (U.S. Patent Application Publication No. US 2006/0253924 A1, published 9 November 2006).
It is noted that while claim 9 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claims 9-12, the method of claim 5 is discussed above in Section 13.
Hollander teaches sequencing DNA (paragraphs 0100-0102) as do Finkelstein et al (paragraph 0023). Thus, would have been obvious to sequence the DNA (i.e., claims 10-11).  Hollander also teaches PCR of the DNA (paragraph 0102), as do Finkelstein et al (paragraph 0092) and Fabis et al (paragraph 0099).     Thus, it would have been obvious to perform PCR on the DNA solution (i.e., claims 10 and 12).  
Neither Fabis et al, Finkelstein et al, nor Hollander teach the cDNA is subjected to “pre-amplification.” 
However, Turk et al teach methods utilizing pre-amplification of cDNA (i.e., claim 9), as well as subsequent amplification (paragraph 0029).  Turk et al also teach sequencing of isolated fragments (paragraph 0026), and that the methods have the added advantage of allowing determination of the expression level of transcripts in the RNA sample (paragraph 0029). Thus, Turk et al teach the known techniques discussed above. 
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of sequencing and PCR is an obvious variant of the steps of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Turk et al with the method of Fabis et al, Finkelstein et al, and Hollander to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing determination of the expression level of transcripts in the RNA sample as explicitly taught by Turk et al (paragraph 0029).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Turk et al could have been combined with Fabis et al, Finkelstein et al, and Hollander with predictable results because the known techniques of Turk et al predictably result in steps useful for processing nucleic acids.
15. 	Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fabis et al (U.S. Patent Application Publication No. US 2013/0030165 A1, published 31 January 2013), and Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002) as applied to claim 1 above, and further in view of Provot et al (U.S. Patent No. 6,605,435 B1, issued 12 August 2003).
It is noted that while claims 13-14 and 16 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 13-14 and 16, the method of claim 1 is discussed above in Section 11.
As noted above, the open claim language “comprising” and “a protocol” are interpreted as encompassing any additional steps, including transfer to another container, as part of the claimed “protocol.”  Thus, any additional steps required to produce a solution for PCR assay are encompassed by the open claim language as part of the “protocol” to produce the sample solution/FFPE cell lysate solution.
Finkelstein et al teach sequencing DNA (paragraph 0023).  Thus, would have been obvious to sequence the DNA (i.e., claim 14). Fabis et al teach PCR of the DNA (paragraph 0064), as do Finkelstein et al (paragraph 0092).  Thus, it would have been obvious to perform PCR on the DNA solution (i.e., claim 16).  
Neither Finkelstein et al nor Hollander use the term “pre-amplification.”
However, Provot et al teach methods utilizing pre-amplification of DNA as well as amplification, which has the added advantage of allowing detection of fragments of sequences in trace amount, even is samples that are difficult to analyze (e.g., Example 4).  Thus, Provot et al teach the known techniques discussed above. 
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of sequencing and PCR is an obvious variant of the steps of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Provot et al with the method of Fabis et al and Finkelstein et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing detection of fragments of sequences in trace amount, even is samples that are difficult to analyze as explicitly taught by Provot et al (e.g., Example 4).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Provot et al could have been combined with Fabis et al and Finkelstein et al with predictable results because the known techniques of Provot et al predictably result in steps useful for processing nucleic acids.

16.	Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Fabis et al (U.S. Patent Application Publication No. US 2013/0030165 A1, published 31 January 2013) as applied to claim 3 above, and further in view of Hollander (U.S. Patent Application Publication No. US 2013/0053254 A1, published 28 February 2013).
Regarding claim 17, the method of claim 3 is discussed above in Section 12.
As noted above, the open claim language “comprising” and “a protocol” are interpreted as encompassing any additional steps, including transfer to another container, as part of the claimed “protocol.”  Thus, any additional steps required to produce a solution for PCR assay are encompassed by the open claim language as part of the “protocol” to produce the sample solution/FFPE cell lysate solution.
	Fabis et al also teach the methods have the added advantage of providing lysates that are gentle enough to minimize chemical or enzymatic degradation of nucleic acids (paragraph 0011).  Thus, Fabis et al teach the known techniques discussed above.
Fabis et al do not explicitly teach sequencing the sample solution.
However, Hollander teaches a method of processing a sample comprising nucleic acids comprising providing a cells sample having at least one or more cells, in the form of rat liver cells, from an FFPE tissue sample (paragraph 0003), wherein the sample is transferred (i.e., prepared from the FFPE samples) to form a selected sample, which is contacted with a lysis mixture (i.e., an aqueous solution), and is incubated (Example 5).  Hollander also teaches the nucleic acids are sequenced (paragraph 0102), and that the methods have the added advantage of aiding in the diagnosis, prognosis, and decisions with respect to diseases and their therapies (Abstract).  Thus, Hollander teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Fabis et al and Hollander to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage providing lysates that are gentle enough to minimize chemical or enzymatic degradation of nucleic acids as explicitly taught by Fabis et al (paragraph 0011) as well as aiding in the diagnosis, prognosis, and decisions with respect to diseases and their therapies as explicitly taught by Hollander (Abstract).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Fabis et al and Hollander could have been combined with predictable results because the known techniques of Fabis et al and Hollander predictably result in steps useful for studying nucleic acids.
17.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fabis et al (U.S. Patent Application Publication No. US 2013/0030165 A1, published 31 January 2013) and Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002) as applied to claim 1 above, and further in view of Erlander et al (U.S. Patent Application Publication No. US 2004/0072305 A1, published 15 April 2004).
	Regarding claim 19, the method of claim 1 is discussed above in Section 11.
	While Finkelstein et al teach the tissue is obtained using an optical system, in the form of a dissecting microscope having dark field optics (paragraph 0066-0068), neither Fabis et al nor Finkelstein et al specifically teach the use of laser capture microdissection.
However, Erlander et al teach methods utilizing FFPE samples (paragraph 0036) as well as laser capture microdissection using a laser capture microdissection system (i.e., the PixCell II system; paragraph 0147).  Erlander et al also teach the methods have the added advantage of allowing elimination of contaminating cells (paragraph 0058).  Thus, Erlander et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Erlander et al with the method of Fabis et al and Finkelstein et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing elimination of contaminating cells as explicitly taught by Erlander et al (paragraph 0147).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Erlanger et al could have been combined with Fabis et al and Finkelstein et al with predictable results because the known techniques of Erlanger et al predictably result use of an instrument and steps useful for obtaining tissue samples.
Response to Arguments
18.	Applicant’s arguments have been considered but are moot in view of the new rejections necessitated by the amendments.
Conclusion
19.	No claim is allowed
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634